IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-20896
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MICHAEL TURNER,

                                          Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-01-CR-140-2
                         --------------------
                             June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Michael

Turner on appeal has moved for leave to withdraw as counsel and

has filed a brief as required by Anders v. California, 386 U.S.
738 (1967).    Turner has not filed a response to counsel's motion

and brief.

     Our independent review of the record discloses no non-

frivolous issue for appeal.    Accordingly, counsel's motion for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20896
                               -2-

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   5TH CIR.

R. 42.2.